Citation Nr: 1705630	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1986 to May 1988.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury during her active duty service, including in-service noise exposure. 


CONCLUSION OF LAW

Tinnitus was not incurred, nor is presumed to have been incurred, during active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Regarding the VA's duty to notify, the RO provided pre-adjudication notice, by letter, in June 2011.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Available service treatment records, service personnel records and lay statements have been associated with the record.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Since filing her claim for service connection in May 2011, the Veteran was afforded a VA hearing loss and tinnitus examination in March 2012.  The examination report indicates that the examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and offered a medical opinion based on examination of the Veteran, her medical history, and reported symptomatology.  The examination report of record is therefore thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claim for service connection for tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

The Veteran has not identified any additional relevant evidence concerning her claim for service connection for tinnitus.  The Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2), and can adjudicate the claim based on the current record.  

II. Entitlement to Service Connection for Tinnitus

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1131, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) also held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 
38 C.F.R. § 3.309(a), "as an organic disease of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2016).

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA recognizes certain chronic disabilities as presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.§§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b), 3.307, and 3.309 apply to the claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 272 (2016).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

The Veteran filed a claim of entitlement to service connection for tinnitus in May 2011.  The Veteran contends she developed tinnitus as a result of noise exposure she experienced while serving as an air cargo specialist in the Air Force.

The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran reported at the March 2012 VA hearing loss and tinnitus examination that her tinnitus is noticeable in quiet settings and when she is trying to sleep.  Accordingly, the Board finds that the Veteran has a current self-diagnosed tinnitus disability. 

With regard to an in-service injury, the Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran reported in her April 2013 VA Form 9 that she suffered acoustic trauma while on active duty from exposure to constant low noise and sudden bursts of noise while working on and around the flight line.  The Veteran's DD 214 reveals that she did indeed serve as an air cargo specialist.  This military occupational specialty is consistent with her reported noise exposure.  The Veteran's lay statements as to the noise exposure in service are found to be credible, as they have been consistent and are confirmed by the circumstances of her service.  For these reasons, the in-service noise trauma is established.

Turning to the remaining evidence of record, the Veteran's service treatment records reveal no findings or diagnoses of tinnitus during service.  Moreover, the record also does not contain evidence suggesting that tinnitus was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

For clarification purposes, the Board notes the Veteran does not contend that she has had tinnitus since service separation.  Rather, the Veteran reported to the VA examiner in March 2012 that the onset of her tinnitus occurred at least 10 to 15 years ago.  When calculated from the date of her examination, the onset was approximately between the years 1997 and 2002.  Given the Veteran's separation from service occurred in May 1988, the record reflects that the Veteran's tinnitus began approximately 9 to 14 years after service separation. 

As a result, even acknowledging noise exposure in service, the Veteran is not shown to have tinnitus during her period of active service.  There is no evidence to indicate that she was diagnosed with tinnitus within one year of her leaving active duty in May 1988 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Moreover, in light of the Veteran asserting her tinnitus began approximately 9 to 14 years after service separation, continuity of symptomology is not established.

What remains for consideration is whether there is evidence that the Veteran's currently diagnosed tinnitus is related to her active service and any noise exposure therein. 

As noted above, the Veteran was afforded a VA hearing loss and tinnitus examination in March 2012.  The VA examiner opined that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner's rationale stated that a review of the Veteran's claims file indicates normal hearing bilaterally on entrance exam and current audio evaluation also confirmed normal hearing sensitivity bilaterally.  The examiner indicated there is no significantly worsened hearing when comparing the entrance exam to the current findings, roughly 25 years following active service.  Additionally, the examiner's rationale stated that effects of hazardous noise exposure such as hearing loss or tinnitus are present at the time of injury.  The examiner indicated that as there is no evidence of noise injury, it is less likely as not that the Veteran's reported tinnitus can be attributed to military noise exposure.   

The VA examiner's opinion is based upon a complete review of the Veteran's claims file, a current examination of the Veteran, and supported by detailed rationale.  In rendering the opinion, the VA examiner considered the Veteran's belief that her tinnitus was the result of in-service noise exposure.  The VA examiner's opinion reflects assessment of the findings from the Veteran's service treatment records, as well as the lay statements of record.  Because the VA examiner reviewed the claims file she was able to fully address the salient question as to whether there was any etiological relationship between the Veteran's tinnitus and her in-service injury.  As such, significant weight is afforded to the VA examiner's findings.

Consideration has also been given to the Veteran's assertion that her tinnitus is related to military service.  As discussed above the Board has found her competent to report on her observations of loud noises and tinnitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not competent to opine on the relationship between her in-service activities and tinnitus first reported many years after service separation.  As the Veteran's primary contention is that her tinnitus is a result of in-service noise exposure, such assessment requires specialized training for a determination.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's lay opinion is assigned less probative weight than the VA examiner's findings.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for tinnitus.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for tinnitus is denied. 



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


